Citation Nr: 1121822	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-24 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder variously claimed as a personality disorder, schizophrenia, and panic and anxiety attacks.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel




INTRODUCTION

The Veteran had active military service from September 1976 to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the Veteran's case is currently with the VA RO in Nashville, Tennessee, and he currently resides in Bayonne, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2008, the Veteran advised the RO that all medical records regarding his claim were located at the VA medical center (VAMC) in Memphis, Tennessee, and at the VAMC in New York City.

An April 2010 Report of Contact (VA Form 21-0820) indicates that the Veteran requested that the RO obtain his medical records (if not already done so) from the VAMCs in East Orange, New Jersey, and New York City, for the period from 1980 to 1990. 

Records of the Veteran's treatment at the VAMC in East Orange, dated from December 1998 to November 2003, and during 2009, are in the claims file, as are records from the VAMC in Memphis, dated in 1984, and from October 2008 to March 2009.  

A review of the claims file reveals that, in April and August 2004, the RO requested the Veteran's medical records dated from the early 1980s from the VA RO in Newark, New Jersey, although it does not appear that there was a response to this request.  There is no indication that medical records regarding the Veteran's treatment at the VAMC in New York were requested.

Here, the record suggests that additional VA medical evidence might be available that is not before the Board at this time.  Thus, an effort should be made to obtain the additional VA medical records.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMCs in East Orange, New Jersey, and New York City, for the period from 1980 to 1998.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted.  The Veteran and his representative should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


